

115 HR 1484 IH: Social Worker Safety Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1484IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Ms. Sinema (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo authorize the Secretary of Health and Human Services to award grants to States to provide safety
			 measures to social workers and other similar professionals who work with
			 at-risk populations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Social Worker Safety Act of 2017. 2.Social worker safety grant program (a)Grants authorizedThe Secretary of Health and Human Services may award grants to States to provide safety measures to social workers and other similar professionals (as designated by the Secretary) working with violent, illicit drug-using, or other at-risk populations.
 (b)Use of fundsGrants awarded pursuant to subsection (a) may be used to provide or support the following safety measures:
				(1)
 (A)The procurement and installation of safety equipment, including communications or recording systems, such as cell phones, wearable tracking devices with GPS/Bluetooth locator, or panic buttons used for supervised foster care visits and other client visits to assist agencies in locating staff.
 (B)Technical assistance and training for safety communications. (2)Training sessions and exercises for self-defense and crisis, together with such organizations as local law enforcement.
 (3)Facility safety improvements. (4)Training in cultural competency, including linguistic training, and training on strategies for de-escalating a situation that could turn volatile.
 (5)Training to help work with clients who— (A)have serious mental and substance use disorders; or
 (B)have behavioral problems and need help coping. (6)Educational resources and materials to train staff on safety and awareness measures.
 (7)Support services, counseling, and additional resources for social workers who have experienced safety issues or trauma-related incidents in the workplace.
 (8)Installation of a local data incident tracking system to monitor, prevent, and mitigate future offenses against social workers.
 (9)Other policy developments and implementation activities determined by the Secretary for social work safety training, resources, and support.
				(c)Application
 (1)In generalA State seeking a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and accompanied by such additional information as the Secretary may require.
 (2)ContentsEach application submitted pursuant to paragraph (1) shall— (A)describe the type of agencies that will receive funding through the grant and type of work to be done by such agencies;
 (B)describe the specific activities for which the grant is sought and include a program budget; and (C)contain an assurance that the applicant will evaluate the effectiveness of the safety measures provided through the grant.
 (d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants that— (1)demonstrate the greatest need based on documented incidents; and
 (2)seek to provide assistance to multiple agencies. (e)Quality assurance and cost effectivenessThe Secretary shall establish guidelines for ensuring the quality and cost effectiveness of the safety measures funded under this section.
 (f)Technical assistanceThe Secretary may provide technical assistance to recipients of a grant under this section with respect to planning, developing, implementing, and sustaining safety measures through the grant.
 (g)Report requirementStates receiving a grant under this section shall submit to the Secretary, not later than 2 years after such receipt, a report that includes—
 (1)an assessment of the activities funded in whole or in part with the grant; (2)the range and scope of training opportunities provided through training programs funded in whole or in part through a grant under this section, including the numbers and percentages of social workers engaged in such training programs; and
 (3)the incidence of threats to social workers, if any, and the strategies used to address their safety.
 (h)Non-Federal shareWith respect to the costs of safety measures to be provided pursuant to a grant under subsection (a), the State receiving the grant shall agree to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is $1 for each $1 of Federal funds awarded through the grant.
 (i)DefinitionsIn this section: (1)The term Secretary means the Secretary of Health and Human Services.
 (2)The term social work means— (A)the professional activity of helping individuals, groups, or communities to enhance or restore capacity for social and psychosocial functioning, and to create societal conditions favorable to such enhancement or restoration; and
 (B)the professional application of values, principles, and techniques related to the activities described in subparagraph (A), including—
 (i)diagnosing mental and emotional disorders and treating individuals, families, or groups for such disorders; and
 (ii)helping individuals, families, or groups to obtain tangible services, including personal, protective, informational, advisory, community, or maintenance services in order to improve the overall well-being of individuals.
 (3)The term social worker means an individual with a baccalaureate, master’s, or doctoral degree in social work from an institution of higher education who uses knowledge and skills to provide social work services for individuals, families, groups, communities, organizations, or society in general.
 (j)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2018 through 2022.
			